•;!,'
             ·'
        '
        AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Pagel of 1   Il
                                               UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                         v.                                            (For Offenses Committed On or After November 1, 1987)


                          Victor Manuel Diaz-Sandoval                                  CaseNumber: 3:19-mj-21540

                                                                                       Stephen Patrick White
                                                                                       Defendant's Attorney


        REGISTRATION NO. 84524298
        THE DEFENDANT:
         lZl pleaded guilty to count( s) 1 of Complaint
                                                       ~--~-~------~----------------
            0 was found guilty to count( s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                       Nature of Offense                                                          Count Number(s)
        8:1325                                ILLEGAL ENTRY (Misdemeanor)                                                1

            D The defendant has been found not guilty on count( s)
                                                                                    ~-----------------~

            D Count(s)                                                                  dismissed on the motion of the United States.
                            -----------------~



                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                          ® TIME SERVED
            12:1 Assessment: $10 WAIVED lZl Fine: WAIVED
            12:1 Court recommends USMS, ICE or DHS or other arresting agency ret\Jm all property and all documents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative,                             charged in case


                 IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
            of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
            imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
            United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Tuesday, April 9, 2019
                                                                FILED                Date oflmposition of Sentence

                                                                     APR 0 9 2019
            Received
                       ""ou"'so,-M,----""='~--t--C::cL:--;E"'·Rt<,
                                                           u .s' Dl3TRI CT co u RT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                   BY                       DEPUTY
                                                                                     H'3:n110LOCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



            Clerk's Office Copy                                                                                                   3: 19-mj-21540
